Title: Franklin’s Contributions to a History of the British Colonies in America, [before 20 May 1773]
From: Franklin, Benjamin
To: 


In the spring of 1773 William Strahan published a volume of American history, presumably in the hope of capitalizing on the current interest in the colonial question. The book is essentially a compilation of the work of earlier writers. Franklin contributed a few passages and subsequently marked them in his copy, which is now in the Boston Public Library. The passages are printed below with a bracketed résumé of the context in which each appears, and bracketed pagination.
 
[Before May 20, 1773]
[During the French and Indian War a naval force was created on Lake Ontario, and the colonies from Virginia northward raised between them more than ten thousand men.] Although the union of the Colonies was a measure recommended to them by the crown, yet when a plan for that purpose was so readily concerted by the commissioners, it seems that a jealousy arose, lest such an union might in time render them formidable even to the mother-country. Their plan, therefore, which was to form a general council composed of deputies from the assemblies of all the Colonies, wherein should preside a governor-general to be appointed by the crown, with a power in the council to lay and levy general taxes, and raise troops for the common defence, and to annoy the enemy, was not approved by the ministry. But a new one was projected in England, wherein it was proposed, that the provincial governors appointed by the crown should be impowered to meet, and order such troops to be raised, forts built, expeditions undertaken, and other expences incurred, as they should judge necessary; for which they should draw on the treasury in England, which should be reimbursed by future taxes on the Colonies, to be raised by act of parliament. This the Colonies did not approve of; so neither of them were carried into execution. Had the first been agreed to, probably no farther expence on the part of Britain would have been necessary than what related to the fleet, as by land the Colonies united would have been much too strong for the French, when their succours from Europe were intercepted or prevented. [Pp. 24–5.]
[Virginia and North Carolina were unrepresented at the Albany Congress, but their Governors strongly recommended that the assemblies grant supplies and enter a union for mutual defense.] The assembly of Virginia granted £30,000 Maryland £6,000 and North Carolina £8,000 toward the common cause: the assembly of Pennsylvania also passed a bill for granting £25,000; but their governor, who is appointed by the Penns, proprietors of that province, and instructed by them, refused his assent to it, unless they would exempt the proprietary estate from taxation towards that sum. This they thought unjust and unreasonable, as the proprietary estate was to be defended as well as the estates of the people. The grant, therefore, was rendered ineffectual; but the assembly nevertheless gave, out of money they could dispose of, £5,000 to trustees, to be by them laid out for purchasing fresh victuals, and such other necessaries as they should think expedient, for the use of the king’s troops: and £10,000 more for the general service of the crown, and then adjourned. But the danger became so alarming before the end of the next year, that the proprietors consented to contribute, and the assembly granted £60,000 more, and established a militia in the Colony. [P. 26.]
[The colonists have many privileges: (1) they make their own laws, provided that their acts do not conflict with those of Parliament; (2) they tax themselves; (3) a Parliamentary statute made after the colonies were founded applies to them only when so stipulated,] and even that is disputed, some contending that no British act is in force there, unless expressly adopted by some act of their own. [P. 70.]
[Transportation by land and sea is far more economical in New York than in Pennsylvania, and farming is consequently thirty percent more profitable.] Such is the account given of the advantage of their situation by the New York writers. But when these facts are considered, that New York was a well-advanced colony long before William Penn began to settle his province; that though there have been always in the territory of New York great tracts of land unsettled, strangers have rather chosen to sit down in Pennsylvania; that numbers of families, particularly the Germans, have actually abandoned the former for the latter; that most of the emigrants from New England crossed the province of New York to settle beyond it; that Pennsylvania now far exceeds it in population; and that wheat, though equally good, is generally cheaper at Philadelphia market than at that of New York; it seems as if those boasted advantages were either much exaggerated, or over-balanced by some disadvantages accompanying them, or by greater advantages in Pennsylvania, which these writers do not mention. [P. 78.]
[The Quakers, soon after they first appeared in Massachusetts in 1656, began to foment opposition to the secular and religious order established in the colony; military defense, they claimed, was unlawful for Christians.] This doctrine was deemed particularly dangerous to an infant state surrounded by Indian enemies: on which account they were imprisoned, and their books ordered to be publickly burnt. [P. 119.]
